Citation Nr: 1424404	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


 THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for a right ankle disorder, also claimed secondary to a left ankle disorder.

3.  Entitlement to service connection for residuals of a left knee injury.

4.  Entitlement to service connection for a right knee disorder, also claimed secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 (knees) and June 2010 (ankles) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran had a hearing before the Board in June 2012 and the transcript is of record.

The bilateral knee issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not currently have any diagnosed left or right ankle disorders.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a left ankle injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for a right ankle disorder, also claimed secondary to a left ankle disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by a preadjudication letter sent to the Veteran in February 2010 and an additional letter in October 2011.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also explained how disability ratings and effective dates are determined and, afterwards, the claims were readjudicated several times, most recently in December 2011.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran identified treatment received by private physicians from 1967 through the 1990s.  During his hearing he testified at one point he had these records in his possession, but they were destroyed in a hurricane.  Given the time that has gone by, it was not possible for him to get additional copies from the providers themselves.  For these reasons, the Board concludes any efforts on VA's part to obtain these records would be futile.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With respect to the bilateral ankle issues on appeal here, the Veteran was afforded a VA examination in June 2010.  The examiner found no evidence of current diagnoses of either ankle.  The medical records in the claims file also do not reflect current diagnoses or any diagnoses of the ankles during the appellate time frame.  In light of there being no current disability afflicting either ankle, the Board finds an additional examination addressing etiology not necessary here.  See id.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection (Bilateral Ankles)

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims he has chronic left ankle pain due to an in-service injury and chronic right ankle pain due to his underlying left ankle disorder.  His service treatment records reflect the Veteran injured his "ankle" jumping on an obstacle course in August 1963.  The records do not specify which ankle was injured, but the Veteran testified during his June 2012 hearing that it was his left ankle that was injured.  He claims he has had chronic left ankle pain since 1963.  Approximately ten years after that injury, the Veteran contends his right ankle started causing him problems too.

Again, his service treatment records confirm an August 1963 ankle injury.  No chronic diagnosis was rendered at the time and subsequent examinations dated in November 1965 and June 1967 do not indicate ankle abnormalities.  The Veteran takes issue with the June 1967 separation examination record in the file indicating he never actually had an in-service separation examination.  In any case, the Board notes a prior November 1965 examination is also of record and similarly finds no abnormality with the ankles at that time.  The service treatment records do not support in-service incurrence of a chronic ankle disorder.

After service, the claims file is silent as to any medical records until 2009.  The Veteran and his wife testified before the Board that he had left ankle pain since service, and the right ankle pain started several years, perhaps ten years, after service.  He noted private treatment mainly for his bilateral knees immediately after service through the 1990s, but the records are no longer available.  VA outpatient treatment records from 2009 to 2011 are completely silent as to any complaints, treatment, or diagnoses related to the ankles.  While knee pain is noted and treated, there are no similar documentations of ankle complaints or treatment.

In light of the in-service injury, however, the Veteran was afforded a VA examination in June 2010.  The examiner noted the in-service injury and the Veteran's lay statements regarding continuity of symptomatology through the years.  Despite diagnostic testing, the examiner could not objectively confirm any diagnosable condition of the left or right ankle.  As such, a specific opinion with regard to nexus was not rendered.  Chronic pain was noted, but complaints of pain alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Rather, service-connection, whether claimed as directly related to service or secondarily related to another service-connected disability, requires, first and foremost, evidence of a disability.  See Shedden, 381 F.3d 1163; 38 C.F.R. §§ 3.303, 3.304, 3.310.  In this case, the medical evidence is against such a finding.  

The Board considered lay statements made by the Veteran, his wife, and past co-workers regarding his symptoms through the years.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

While the Board does not doubt the Veteran's description of the in-service injury or symptoms since the injury, lay testimony cannot establish existence of current diagnoses because laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnoses and etiology of medical conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his statements, without more, do not constitute competent favorable evidence.  

As indicated above, the Board has considered the Veteran's statements regarding continuous ankle pain and treatment for pain since service.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding a veteran is competent to present lay evidence concerning his continuity of symptoms after service regardless of the lack of contemporaneous medical evidence).  The Veteran's claim fails, however, because there is a lack of diagnoses of the claimed conditions.

In short, despite the Veteran's complaints of bilateral ankle pain, no medical professional has ever diagnosed the Veteran with chronic ankle disorders related to those complaints and, indeed, there is medical evidence to the contrary.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral ankle disorders.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply.  The Veteran's claim for service connection for these disabilities must, therefore, be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for residuals of a left ankle injury is denied.

Entitlement to service connection for a right ankle disorder, also claimed secondary to a left ankle disorder is denied.


REMAND

The Veteran claims he injured his left knee in the military when he slipped and slammed his left knee against a metal beam.  He did not seek treatment at that time, but the pain intensified a few days later when he went bowling.  He sought treatment at that time in October 1965 where he was diagnosed with a quadriceps tendon strain.  He claims his left knee has bothered him ever since and a few years after his military service, his right knee started bothering him too.  He claims his private physician at the time told him the right knee was "collateral damage" or secondary to his left knee in light of his gait.  He indicates he underwent surgery on the right knee in 1988.  Although he at one point had these treatment records, he indicated the records have since been destroyed in a hurricane when he lived in Florida.

The Veteran's service treatment records confirm treatment for left knee pain after a night of bowling, which was diagnosed as a quadriceps tendon strain, in October 1965.  No other prior injury is noted, which is consistent with the Veteran's testimony that he did not seek treatment at that time.  The Veteran was subsequently examined in November 1965, where no abnormalities are noted.  Similarly, his June 1967 separation examination is within normal limits.

The Veteran testified that he never received a separation examination.  In any case, as noted above, the November 1965 examination which was one month after the left knee injury similarly shows no abnormality.

In light of the in-service injury, however, the Veteran was afforded a VA examination in March 2010.  The examiner at that time confirmed degenerative joint disease of the bilateral knees and noted the Veteran's in-service injury as well as a post-service 30 year occupational history in masonry.  In light of the laborious job, the examiner opined a nexus to service was unlikely for the diagnosed bilateral knee disorders.

The Veteran takes issue with the examiner's opinion in various regards.  With regard to his post-service employment, the Veteran submitted several statements from prior employers and/or co-workers explaining that the Veteran worked in supervisory roles and could not perform laborious tasks because of his knee pain.  He also testified before the Board that he sought private treatment for his left knee immediately after service in 1967.  He started seeking right knee treatment in 1974, a few years after service, and indeed underwent a right knee surgery in 1988.  He was unable to get into the VA medical center system until 2009.  VA outpatient treatment records from 2009, however, note his prior history of knee pain and the 1988 right knee surgery.  These records also indicate ongoing complaints of knee pain.  Most recently, the Veteran submitted a private MRI dated June 2012 of his left knee revealing, among other things, a chronic left knee sprain.  He testified before the Board that he never had any other knee injury other than in the military.

The March 2010 VA examiner did proffer an addendum opinion in October 2011 finding that although the Veteran was only in supervisory roles in his post-service occupation, he did not have any complaints or treatment for his knees within five years of separation from the military.  Thus, the opinion remained unchanged.

The Board finds the March 2010 VA examination and October 2011 addendum opinion to be inadequate.  In March 2010 the examiner made numerous assumptions of the Veteran's occupational history, nature of in-service injury, and continuity of treatment of the knees.  While the examiner addressed some of these inaccurate assumptions in the October 2011 addendum opinion, the opinion still falls short in addressing or considering all of the Veteran's lay statements.  For one, the Veteran and his wife testified that he sought private treatment for his left knee within the first few years of separation from service.  While these records are unattainable, the Veteran and his wife are competent to testify as to past treatment.  

In light of the inadequacies and the possible relevance of the June 2012 left knee MRI, the Board concludes a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

As an aside, the Board notes the Veteran claims his right knee disorder is "secondary" to his left knee in-service injury.  Thus, the issue of entitlement to service connection for a right knee disorder is "inextricably intertwined" with the issue of entitlement to service connection for the left knee disorder.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  A disability, which is proximately caused or aggravated by a service-connected disability shall be service-connected.  See 38 C.F.R. § 3.310 (2013).  To the extent the Veteran's left knee disorder is found to be service-connected, additional medical opinion will be necessary to ascertain whether the Veteran's right knee disorder was caused or aggravated by his left knee disorder.  

Since it is necessary to remand the claims for other reasons, the VA should take this opportunity to obtain any additional VA outpatient treatment records from October 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide names and addresses of all medical care providers who treated him for his bilateral knees since 2011.  After securing the necessary release, obtain those records.  Also obtain the Veteran's medical records from the VA Medical Center from December 2011 to the present.  All efforts to obtain records must be fully documented for any requested records that are not obtained and VA facilities must provide a negative response if no records are available.  

2. When all indicated record development has been completed, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all knee disorders present during the period of the claims.  Any indicated tests should be performed and the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be provided to and reviewed by the examiner.

Following examination, the examiner state an opinion with respect to each knee disorder present during the period of the claims as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is attributable to in-service injury or in-service duties.  With regard to the right knee, the examiner must also state an opinion whether any right knee disorder found is at least as likely as not caused or aggravated by his left knee diagnosis or diagnoses.

The examiner is specifically directed to consider the in-service October 1965 injury, the Veteran's description of hurting his left knee prior to the bowling injury, and his testimony of symptoms and treatment since service.  In addition, for purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The examiner must provide a complete rationale for any opinion expressed.  The examiner is to reconcile any opinion expressed with the other March 2010 VA examination and October 2011 addendum opinion.

If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Undertake any other indicated development.

4. Then, readjudicate the Veteran's issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


